DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	The abstract of the disclosure is objected to because:
The abstract as stated has a punctuation mistake: 
“an electric telescopic rod and a guide part,. After the electric5 bed”
Please amend to the following:
“an electric telescopic rod and a guide part. After the electric5 bed”
	Correction is required.  See MPEP § 608.01(b).

Claim Objections
	Claims 1, 3 and 4 are objected to as they lack proper primary/secondary antecedent basis for the following limitations:
‘the extending end’ (Claim 1)
the fixed end of the electric telescopic rod (Claim 1)
‘the output end’ (Claim 1)
‘the highest position’ (Claim 1)
‘the downward swinging angle’ (Claim 1)
‘the lowest position’ (Claim 1)
‘the joint’ (Claim 3)
‘limiting grooves’ (Claim 4)
‘the two side faces’ (Claim 4)

The claims are suggested to be amended to the following:
‘an extending end’ (Claim 1)
‘a fixed end of the electric telescopic rod (Claim 1)
‘an output end’ (Claim 1)
‘a highest position’ (Claim 1)
‘a downward swinging angle’ (Claim 1)
‘a lowest position’ (Claim 1)
‘a joint’ (Claim 3)
‘a plurality of limiting grooves’ (Claim 4)
‘
	
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng (US 20200100961 A1).
The applied reference has a common Inventor - Guohong Zeng with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regards to Claim 1, Zeng teaches: A variable chair type electric bed (Fig. 1 vs. Fig. 5, Para 0042), comprising: a bed frame (10 – Fig. 1); 5a bed board set (20 – Fig. 6), being arranged on the bed frame in a sliding mode (Fig. 1 vs. Fig. 5) and the bed board set (20) at least comprising two bed boards (see annotated Fig. 6.1 below) connected in a hinged mode (Fig. 1 vs. Fig. 7); an electric telescopic rod (70 – Fig. 7), the extending end (‘A’ – Fig. 1, Para 0028, see annotated Fig. 1.1 and 1.2 below) of which being hinged to the bed board on the outermost side of one side of the bed board set (see annotated Fig. 1.1 below), and the fixed end (‘B’ – Fig. 1) of the electric telescopic rod (70) being hinged to any bed board (see annotated Fig. 1.1 and 1.2 below, middle bed board 50) except the bed board on the outermost 10side (see annotated Fig. 1.1 and 1.2 below and additionally see Fig. 3 showing the fixed end being connected at 300 at the inner most side of the bed board); and a guide part (90 – Fig. 2), being fixedly arranged on the side (932 – Fig. 2), located at the output end (400 – Fig. 3) of the electric telescopic rod (70), of the bed frame, and the guide part (90 – Fig. 2) being assembled to enable the extending end of the electric telescopic rod (‘A’ – Fig. 1) to do lifting motion in the guide part (see annotated Fig. 7 below), enable the bed board set to be in a straight state (Fig. 1) when the extending end ascends to the 15highest position (see annotated Fig. 7 below) and enable the bed board connected with the extending end to be in a state that the downward swinging angle is less than 90 degrees (see annotated Fig. 7 below) when the extending end descends to the lowest position (see annotated Fig. 7 below).  

    PNG
    media_image1.png
    398
    286
    media_image1.png
    Greyscale

Annotated Fig. 6.1 from Zeng

    PNG
    media_image2.png
    351
    558
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    497
    690
    media_image3.png
    Greyscale

Annotated Fig. 1.1 and 1.2 from Zeng 

    PNG
    media_image4.png
    266
    511
    media_image4.png
    Greyscale

Annotated Fig. 7 from Zeng 


In regards to Claim 2, Zeng teaches: The electric bed according to claim 1, wherein the bed board set comprises the two bed boards (‘C’ in Fig. 5, and see annotated Fig 6.1 above) connected in the hinged mode (Fig. 1 vs. 7), the extending end (‘A’) and the fixed end (‘B’) of the 20electric telescopic rod are hinged to the two bed boards respectively (Fig’s. 2 and 3 show two bed board hinge portions A and B respectively), and after the extending ends of the two bed boards are assembled to descend, the ends, hinged to the other bed board, of the bed board corresponding to the fixed end can tilt upwards (Fig. 1 and 7 show the bed boards are capable of being assembled together to descent to the downward angle as shown in Fig. 7 which corresponds to the fixed end moving upward, view annotated Fig. 7 above).  

In regards to Claim 3, Zeng teaches: The electric bed according to claim 1, wherein the bed boards comprise a plurality of bed boards (40/50/60 – Fig .1) connected in the hinged mode in sequence (Para 0036 and see annotated Fig. 1.2 from above), one bed board is arranged 25between the bed board hinged to the fixed end of the electric telescopic rod (see annotated Fig. 1.2 from above) and the bed board hinged to the extending end of the electric telescopic rod (see annotated Fig. 1.2 from above), and after the extending ends of the bed boards descend, the joint of the bed board corresponding to the extending end and the other bed board has an upward lifting process (see annotated Fig. 1.2 from above).  

In regards to Claim 4, Zeng teaches: The electric bed according to claim 1, wherein the guide part (90) is a longitudinally 30distributed guide rail (910 - see annotated Fig. 2.1 below), the guide rail is provided with a U-shaped guide groove (920 - see annotated Fig. 2.1 below), limiting grooves (see annotated Fig. 2.1 below) communicating with the guide groove are formed in the two side faces of the guide rail (see annotated Fig. 2.1 below), the extending end of the electric telescopic rod (see annotated Fig. 2.1 below) is located in the guide groove, and limiting rods (931 – Fig. 2) extending into the limiting grooves (see annotated Fig. 2.1 below) are arranged on the two sides of the electric telescopic rod.  




    PNG
    media_image5.png
    548
    589
    media_image5.png
    Greyscale

Annotated Fig 2.1 from Zeng

35 In regards to Claim 5, Zeng teaches: The electric bed according to claim 1, further comprising an auxiliary bed frame (30 – Fig. 5), 7wherein the auxiliary bed frame is arranged on the bed frame in the sliding mode (Fig. 1 vs. Fig. 5), and the bed board set (20) is arranged on the auxiliary bed frame (30) (Please note: 20 on ‘or physically in contact with’ 30 – Figs. 5 and 6).  

In regards to Claim 6, Zeng teaches: The electric bed according to claim 2, further comprising an auxiliary bed frame (30 – Fig. 5), wherein the auxiliary bed frame is arranged on the bed frame in the sliding mode (Fig. 1 vs. Fig. 5), and 5the bed board set (20) is arranged on the auxiliary bed frame (30) (Please note: 20 on ‘or physically in contact with’ 30 – Figs. 5 and 6).  

In regards to Claim 7, Zeng teaches: The electric bed according to claim 3, further comprising an auxiliary bed frame (30 – Fig. 5), wherein the auxiliary bed frame is arranged on the bed frame in the sliding mode (Fig. 1 vs. Fig. 5), and 5the bed board set (20) is arranged on the auxiliary bed frame (30) (Please note: 20 on ‘or physically in contact with’ 30 – Figs. 5 and 6).  
  
In regards to Claim 8, Zeng teaches: The electric bed according to claim 4, further comprising an auxiliary bed frame (30 – Fig. 5), 10wherein the auxiliary bed frame is arranged on the bed frame in the sliding mode (Fig. 1 vs. Fig. 5), and the bed board set is arranged on the auxiliary bed frame (30) (Please note: 20 on ‘or physically in contact with’ 30 – Figs. 5 and 6).  

Allowable Subject Matter
	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
The prior art of Zeng fails to disclose the instant invention’s section based bed board such that the specific sections are to be connected to one another, it is the Examiner’s opinion that it would not have been obvious for one of ordinary skill in the art to have arrived at and/or claimed this specific combination of features in the designed configuration based on the teachings of the prior art.
	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/29/2022